Courven Terrel
                                                                        ThomasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 18, 2015

                                     No. 04-14-00756-CR

                                  THE STATE OF TEXAS,
                                        Appellant

                                               v.

                                  Courven Terrel THOMAS,
                                          Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-14-0533
                          Honorable Frank Follis, Judge Presiding


                                        ORDER
        On January 16, 2015, we abated and remanded the case to the trial court to prepare
findings and fact and conclusions of law in accordance with State v. Cullen, 195 S.W.3d 696,
699 (Tex. Crim. App. 2006). On February 13, 2015, the trial court clerk filed a supplemental
clerk’s record containing the trial court’s findings of fact and conclusions of law. Accordingly,
we REINSTATE the case on the docket of this court and ORDER the State to file its appellant’s
brief no later than 30 days from the date of this order.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court